Name: 2006/134/EC: Commission Decision of 13 February 2006 fixing for the year 2006 an indicative allocation between the Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) NoÃ 2182/2002 (notified under document number C(2006) 347)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  EU finance;  economic geography;  plant product
 Date Published: 2006-02-23

 23.2.2006 EN Official Journal of the European Union L 52/39 COMMISSION DECISION of 13 February 2006 fixing for the year 2006 an indicative allocation between the Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) No 2182/2002 (notified under document number C(2006) 347) (2006/134/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (1), and in particular Article 14a thereof, Whereas: (1) Articles 13 and 14 of Commission Regulation (EC) No 2182/2002 of 6 December 2002 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 with regard to the Community Tobacco Fund (2) provide for measures to promote a switch of tobacco production. Those measures are to be financed by the Community Tobacco Fund set up by Article 13 of Regulation (EEC) No 2075/92. (2) The total amount available to the Community Tobacco Fund for 2006 is EUR 28,8 million, 50 % of which should be used to finance specific measures to help tobacco growers to switch to other crops or to other economic activities that create employment, and to fund related studies. (3) It is therefore necessary to fix an indicative allocation of the available amount between the Member States concerned in accordance with Article 17(2) of Regulation (EC) No 2182/2002. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS DECISION: Article 1 For the year 2006, the indicative allocation between the Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) No 2182/2002 shall be as set out in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 215, 30.7.1992, p. 70. Regulation as last amended by Regulation (EC) No 1679/2005 (OJ L 271, 15.10.2005, p. 1). (2) OJ L 331, 7.12.2002, p. 16. Regulation as last amended by Regulation (EC) No 1881/2005 (OJ L 301, 18.11.2005, p. 3). ANNEX INDICATIVE ALLOCATIONS TO MEMBER STATES OF THE FINANCING UNDER THE COMMUNITY TOBACCO FUND OF THE MEASURES REFERRED TO IN ARTICLES 13 AND 14 OF REGULATION (EC) No 2182/2002 FOR THE YEAR 2006 (EUR) Member State Indicative allocation Basis 100 % of the national guarantee threshold Value Belgium 62 357 Germany 488 758 Greece 5 236 572 Spain 1 813 585 France 1 102 636 Italy 5 422 333 Austria 20 227 Portugal 253 531 Total 14 400 000